Quinn, Chief Judge
(dissenting):
As the majority concede, the evidence in the Government’s case is exclusively to the effect that the accused willfully and deliberately stabbed Johannes in the chest with a switchblade knife. Putting aside the theory of defense, which was temporary insanity caused by intoxication, the majority conclude that the accused’s testimony contains a denial of an intent to kill or inflict grievous bodily harm on Johannes. In my opinion, the testimony is not fairly susceptible of that interpretation; it relates merely to the accused’s state of mind before he approached Johannes’ group and before he took the knife from his pocket. The accused was absolutely silent as to his intention at the moment he plunged the knife into Johannes’ heart; he said he didn’t “remember . . . what happened.” This significant difference between his testimony as to his state of mind when he approached Johannes, and his account of what happened after he became a participant in the “rumble,” is best illustrated by the following excerpt from the record of trial:
“I saw a group of fellows fighting. I remember going up to the crowd. I remember pulling Johannes back from the crowd and from then on I don’t remember whether I was hit or what happened, sir. The next thing I remember I woke up and they was shaking me, saying, ‘You killed Johannes, you killed Johannes.’ ”
My reading of the accused’s testimony convinces me that it contains nothing to require an instruction on involuntary manslaughter as a reasonable alternative to the offense charged. I would, therefore, affirm the decision of the board of review.